Citation Nr: 9910587	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured sesamoid bone of the left foot, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to March 
1978.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a January 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable disability rating for the benefit sought.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case in September 1995.  The RO received 
his substantive appeal later that month.  In December 1996, 
the veteran presented testimony at a personal hearing before 
the Hearing Officer (HO) at the local VARO.  By decision and 
supplemental statement of the case (SSOC) issued later that 
month, the HO granted an increased rating to 10 percent 
disabling.  However, the veteran's claim for a disability 
evaluation in excess thereof was denied by SSOCs issued in 
October and December of 1997.


REMAND

At his request, the veteran was scheduled to attend a 
February 2, 1999 hearing before a Member of the Board in 
Washington, DC; he failed to report.  In reviewing the 
record, however, the undersigned notes that, in January 1999, 
the veteran had submitted a written request for a change in 
hearing date.  His motion for a new hearing date, for good 
cause shown, was granted by the undersigned in February 1999.  
In later correspondence between the veteran and the Board, 
dated in March and April 1999, it was clarified that the 
veteran desires a videoconference hearing.

In view of the foregoing, it is found that this case must be 
returned to the RO so that a videoconference hearing can be 
scheduled.  Therefore, this case is REMANDED to the RO for 
the following:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board of Veterans' Appeals.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See
 Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order. By this REMAND, the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to further 
develop the record.  No action is required of the veteran 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









